KIRKPATRICK, District Judge.
The above-entitled actions were tried together. They are suits in ejectment to determine the title to two pieces of property, and the questions involved are the same in each. It is not the duty or intention of this court to review the testimony brought up by the record in these causes for the purpose of determining whether the conclusion reached by the jury was in accordance with the weight of evidence produced. The writs of error do not bring before us any such question. Upon them we are to determine whether the learned trial judge erred in his statement of the law, and whether in his charge to the jury he presented the facts to them in a manner unfairly favorable to the defendant, and prejudicial to the cause of the plaintiff. To this latter branch of the case, the 1st, 2d, 3d, 4th, 5th, 6th, 7th, 8th, and 11th assignments of error are directed. We have carefully examined the record of evidence and the charge of the court, and, while we concede the correctness of the propositions of law laid down by the learned judges of the supreme court of Pennsylvania in the cases cited by the plaintiff in error regarding the duty of a judge in respect to the matters complained of, we fail to perceive that the learned trial judge in this case failed to perform his full duty to both the parties to these writs. The necessary questions of fact to be determined by the jury were so clearly presented to them that they could not have failed to understand, and the evidence relating to those facts was fairly submitted. It is no cause of complaint that a judge does not repeat the argument of counsel, nor call the attention of the jury to the testimony of every witness bearing upon every phase of the case. We find no trace of bias in the charge of the learned judge, tending to prejudice the jury, as charged in the errors assigned. The 9th and 10th assignments of error, relating to the affirmance by the court of the defendant’s requests to charge, are not seriously pressed by the plaintiff in error. The position of counsel seems to be that, while the learned judge was abstractly right in affirming said requests, yet the principles of law contained therein had no applicability to the *894facts of the case as viewed from their standpoint. This, if true, affords no ground for reversal. The judgment of the circuit court will be affirmed, with costs.